September 19, 2010 Securities and Exchange Commission treet, NE Washington, DC20549 Re:Bluesky Systems, Corp. Ladies and Gentlemen: I have read the statements made by Bluesky Systems, Corp., which were provided to me and which I understand will be filed with the Securities and Exchange Commission pursuant to Item 4.01 of its Form 8-K, regarding the change in certifying accountant.I agree with the statements concerning our firm in such Current Report on Form 8-K.I have no basis to agree or disagree with other statements made under Item 4.01. I hereby consent to the filing of the letter as an exhibit to the foregoing report on Form 8-K. Yours very truly, /s/ Traci J. Anderson Traci J. Anderson
